Citation Nr: 0838751	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of bilateral 
eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served in the Army National Guard with a period 
of active duty from May 1980 to September 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified at a hearing before 
a Decision Review Officer (DRO) in April 2006 and at a Board 
hearing held at the RO in September 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he suffered injuries to both eyes 
when paint thinner was splashed in his eyes in July or 
August 1980 while he was on active duty.  He has testified 
that his eyes started burning immediately and he was taken to 
the emergency room of the base hospital at Fort Lee, 
Virginia.  He testified that he has never disputed that he 
has had a lazy eye since childhood and that was recognized 
when he entered service.  He testified that even though his 
eyes had deteriorated, it is his understanding that the only 
reason he was accepted back into the National Guard in 1990 
was so that the recruiters could meet their quota.  At the 
April 2006 hearing, the veteran testified that he had had an 
eye examination through the VA at Prescott, Arizona.  He said 
he described his symptoms of seeing something almost like a 
shadow and that during the examination the eye doctor said 
that the only way that could happen is a blunt force hit or 
something to the head or eyes being traumatized.  The veteran 
further testified that the only thing that has ever happened 
to his eyes is the wood preservative being spilled in his 
face in service.  

The claims file includes VA medical records dated in 
September and October 2005 and those records show that in 
September 2005 the veteran was noted to have stated he was 
blind for 2 months after something spilled in his eyes and 
now he cannot see at night.  The claims file, however, does 
not include the report of any VA or VA fee-basis eye 
examination.  Action should be taken to obtain the report of 
any such examination as well as any additional VA medical 
records that may be available.  

Available service medical records do not show treatment in 
July or August 1980 related to paint thinner spilled in the 
veteran's face.  They do include the report of eye 
examinations in March 1980 and May 1980 in which he was 
diagnosed as having amblyopia of the left eye.  At an eye 
consultation in July 1980, the diagnosis was hyperopic, right 
eye, and amblyopia, left eye.  A record dated in May 1982 
shows the veteran requested an eye examination, stating he 
had an eye injury in July or August 1980 subsequent to having 
paint thinner splashed in his face at that time.  The veteran 
said he had noted a decrease in visual acuity since that 
time.  The record shows that the following day, when he was 
seen by an ophthalmologist, the veteran stated that he felt 
his visual acuity had deteriorated.  After examination, the 
ophthalmologist's impression was amblyopia, left eye, 
refractive error, right eye.  The ophthalmologist recommended 
a comprehensive ophthalmologic examination with visual 
fields.  An added note by another health care provider 
stated, "As above condition not related to accident or duty 
in Guard, above recommended if done, not be done at 
government expense."  There is no indication that such an 
examination was done.  

In view of the foregoing, and as the veteran is competent to 
testify as to his experiences in service and that he has had 
increased visual problems since then, it is the judgment of 
the Board that a VA eye examination with a medical opinion as 
to whether any bilateral eye disability is related to having 
had paint thinner splashed in the veteran's eyes in service 
would facilitate its decision on this claim.  38 C.F.R. 
§ 3.159 (2008); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
from the VA medical facility in Prescott, 
Arizona, including, but not limited to, 
any eye examination reports or eye 
consultation reports done at that 
facility or by a VA fee-basis examiner.  
The period covered should be from 
September 2005 to the present.  

2.  Then, arrange for a VA eye 
examination of the veteran to determine 
the nature and etiology of any current 
bilateral eye disability.  All indicated 
studies, including visual field studies, 
should be included.  After examination of 
the veteran and review of the record, 
including the veteran's service medical 
records, and accepting as credible the 
veteran's report of having had paint 
thinner splashed in his eyes in 
approximately August 1980, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
any bilateral eye disability was caused 
or chronically worsened by any incident 
of active service, including having had 
paint thinner splashed in his eyes in 
service.  

An explanation of the rationale for the 
opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the issue of service 
connection for residuals of bilateral eye 
injury.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




